Citation Nr: 0723794	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disorder, to include coronary artery disease, claimed as a 
result of Agent Orange exposure. 

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which the RO denied service 
connection for a circulatory disorder due to herbicide 
exposure.  This case is also on appeal from a November 2002 
rating decision, in which the RO denied service connection 
for hypertension and post-traumatic stress disorder (PTSD).

In May 2004, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In September 2004, the Board remanded the issues for further 
development.  A review of the claims file reveals that the 
requested development has been accomplished.

In a February 2007 rating decision, the RO granted service 
connection for PTSD.  Thus, by that decision, the veteran was 
granted the full benefit sought on appeal for the claim of 
service connection for PTSD, and there is no longer a case in 
controversy for review by the Board as to that issue.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.
2.  The veteran's circulatory disorder, to include coronary 
artery disease is not of service origin, was not manifested 
to a compensable degree within one year following the 
veteran's separation from active military service, nor is it 
related to any incident of service. 

3.  The veteran's hypertension is not of service origin, was 
not manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, nor is it related to any incident of service. 


CONCLUSIONS OF LAW

1.  A circulatory disorder, to include coronary artery 
disease, was not incurred, nor is it presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Hypertension was not incurred or aggravated by the 
veteran's active duty service, nor is it presumed to have 
been incurred in active duty.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2002 and August 2002 (both prior to the 
initial rating decisions for a circulatory disorder  and 
hypertension) and December 2004.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence that would support his claims.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Service connection - laws and regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases, including hypertension, and/or 
cardiovascular renal disease become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, under 
the authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted unless the disorder is 
specifically recognized by VA regulation.  See 68 Fed. Reg. 
27,630 (May 20, 2003).  Circulatory disorders, including 
coronary artery disease, and hypertension are not recognized 
by VA as being the result of exposure to herbicides.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

The service personnel records reflect the veteran's service 
in Vietnam as a light vehicle driver from December 1965 to 
December 1966.  His January 1964 pre-induction and March 1965 
induction examination reports were entirely negative for any 
abnormal clinical findings related to the heart or endocrine 
system.  His blood pressure reading was 138/88 and 132/84, 
respectively.  The veteran reported no problems with 
shortness of breath, chest pain or pressure, heart 
palpitation, or blood pressure on the January 1964 and March 
1965 reports of medical history.  

There was no clinical evidence of any heart or blood pressure 
problems during service.  The December 1966 separation 
examination report was negative for any clinical 
abnormalities.  The veteran's blood pressure reading was 
120/78.  He reported no problems on the December 1966 report 
of medical history.  

Post-service, in March 1990 the veteran was treated for an 
unhealed ulcer of the left leg resulting from an occupational 
injury.  Studies performed in conjunction with that treatment 
revealed severe arthrosclerosis of the left lower extremity 
requiring surgical intervention.  While hospitalized, the 
veteran became confused, fell out of bed, striking his head.  
A computed tomography (CT) of the brain showed normal 
appearing ventricles with no parenchymal abnormality or 
evidence of subdural or intracranial hemorrhage.  A March 
1990 chest x-ray revealed no active cardiovascular disease.  
The veteran was noted to be a one-pack per day smoker.  In 
the March 1990 operative report his blood pressure reading 
was 130/70.   

In 1991, the veteran was treated for an on-the-job neck 
injury.  In a July 1991 chest x-ray, it was noted that the 
heart size was at the upper limits of normal with no evidence 
of active heart disease.  The radiologist noted mild changes 
of chronic obstructive pulmonary disease with no pleural 
abnormalities.  

In April 1996, the veteran was hospitalized for acute 
episodes of shortness of breath on exertion.  He underwent an 
angiogram which showed severe coronary artery disease and 
occluded bypasses.  It was noted that the veteran had a two 
vessel coronary artery bypass grafting in 1992.  His blood 
pressure was 120/70.   His discharge diagnoses included 
severe coronary artery disease, unstable angina, 
hypertension, and atrial fibrillation, status post redo 
coronary artery bypass grafting.  

VA outpatient treatment records dated from November 1999 to 
January 2005 reflect diagnoses of unspecified ischemic heart 
disease, coronary artery disease, hyperlipidemia, and 
hypertension.  In a July 2000 cardiology note, the veteran 
was reported to have a history of coronary artery disease and 
cardiomyopathy.  In October 1999, he underwent a coronary 
angioplasty and stent placement and was at VA for follow-up 
care.  His blood pressure reading was 124/56.  In a July 2001 
cardiology note, the veteran was noted to work as a railroad 
conductor without difficulty.  His coronary artery disease 
and hypertension were noted to be stable.  

In August 2001 the veteran underwent an Agent Orange physical 
examination, and he was not found to have any Agent Orange 
related illnesses.  A family history of coronary artery 
disease and congestive heart failure was noted.  In January 
2005 VA primary care records, the veteran was noted to be 
asymptomatic and in good health.  He had no complaints of 
dyspnea on exertion, chest tightness, nocturnal dyspnea, 
edema or claudication.  The veteran was noted to be a 3/4-pack 
per day smoker and it was indicated that he was on a 
restricted diet.  

In May 2004, the veteran testified that he received VA 
medical treatment for high blood pressure and heart disease.  
He stated that he first sought post-service treatment about 
seven months after separation from the military for headaches 
and "seeing stars."  The veteran indicated that the 
physician who prescribed medication for this condition was 
deceased.  He testified that during service he was not told 
he had high blood pressure.  

The veteran has claimed that his circulatory and heart 
disability is related to herbicide exposure in service.  
However, the Board relies on the August 2001 VA Agent Orange 
examination in which the physician concluded that the veteran 
had no Agent Orange related illnesses.  Further, the 
veteran's claimed circulatory and cardiovascular disability 
is not a condition associated with Agent Orange exposure.  38 
C.F.R. § 3.307. 

The Board must also consider the veteran's service connection 
claim for a circulatory condition on a direct basis.  In this 
regard, the Board notes that the veteran's service medical 
records do not show the presence of any circulatory problems 
or heart disease during service.  Further, the medical 
evidence of record does not show that he had a diagnosis of 
any heart problems within one year of service.  The first 
record of circulatory impairment after service was in March 
1990, which occurred about 24 years after the veteran's 
discharge from service.  While the veteran has a current 
diagnoses of coronary artery disease, there is no competent 
evidence that links this condition to military service.  
Therefore, service connection for the veteran's circulatory 
condition to include coronary artery disease is not 
warranted.

With regard to the veteran's claim for hypertension, the 
veteran testified that he was treated for high blood pressure 
about seven months after service.  However, there are no 
medical records that support this statement.  The first 
evidence of hypertension is documented in the 1990s, decades 
after service.  Even if the Board accepts the veteran's claim 
that he was first treated for high blood pressure within one 
year after service, there is no evidence of a diagnosis of 
hypertension and there is no medical opinion linking 
hypertension to service.  The service medical records fail to 
indicate that the veteran suffered from hypertension in 
service.  

Further, the blood pressure readings documented in the 
veteran's enlistment and separation physical examination 
reports do not constitute evidence of hypertension.  As such, 
it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Accordingly, the 
claim for entitlement to service connection for hypertension 
must be denied.  

Although the veteran claims that his hypertension and 
circulatory/coronary artery disabilities began in service, 
the Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In consideration of the foregoing, the 
preponderance of the evidence is against the claims for 
hypertension and coronary artery disease. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 




ORDER

Service connection for a circulatory disorder to include 
coronary artery disease is denied.  

Service connection for hypertension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


